Citation Nr: 1702334	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar spondylosis (back condition).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for status post right wrist ganglionectomy with scar and residual weakness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963 and from April 1968 to August 1984, with additional service in the Air National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board also notes that entitlement to service connection for bilateral hearing loss was denied by the RO in the June 2013 rating decision.  The Veteran included the issue in his September 2013 notice of disagreement (NOD) and the RO also included the issue in the June 2015 statement of the case (SOC).  However, the Veteran did not include the hearing loss claim in his August 2015 substantive appeal.  The Board notes a statement was attached to the form and no mention was made of the hearing loss claim.  Thus, the issue is not before the Board as the appeal was not perfected.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

A.  Back Claim

The Veteran contends that his current back disability had its onset during his lengthy period of service in the United States Air Force.  In the March 2012 claim, the Veteran indicated that his injury occurred in approximately December 1972 during a combat mission launched from Anderson Air Force Base in Guam.  He stated that he was assigned a tail gunner on the mission which encountered unexpected turbulence, causing him to pinch a nerve in his back.  He noted the pain was occasional for several years and then increased to the point of constant pain.

The Veteran's service treatment records contain several reports during which the Veteran sought treatment for pain in his back.  As reported by the Veteran, a December 1972 record indicated that he complained of low back pain with some pain into his legs while flying as a gunner.  A February 1979 record indicated the Veteran developed low back pain that was "very severe in nature."  A May 1982 service record indicated the Veteran suffered a pinched nerve in his low back.  The record indicated the Veteran had been suffering off and on pain over the last ten years, including radiculopathy down to his buttocks.  In the June 1984 retirement examination, the Veteran reported recurrent back pain from 1972, which was treated on occasion.  However, the June 1984 examination of his spine was found to be normal.

The Veteran was afforded a February 2013 VA examination in which he was diagnosed with mild degenerative lumbar spondylosis.  The Veteran reported a gradual onset of pain which began in service.  Functional limitations included less movement than normal and pain on movement.  The examiner concluded his current back condition was not related to service.  He stated the condition was not caused by or a result of acute episode of low back pain shown in the service treatment records.  He noted based on medical literature, disc degeneration and accompanying arthritis is a common development as age related changes are present in 40 percent of adults over age 35, and in almost all individuals over age 50.  The examiner further indicated there was a significant interval between the Veteran's separation from service and when he sought care for compensation for his back condition.  He reported the Veteran's lumbar spondylosis is a stand-alone entity, neither due to nor aggravated by military service.

The Board finds the February 2013 examiner did not accurately discuss the Veteran's service treatment records, including the ongoing treatment he received in service for his back.  The examiner indicated there was acute episode of low back pain in service, where in fact the Veteran had sought significant treatment throughout service, ranging from 1972 to his retirement from service in 1984.  In February 1979, the back pain at that time was described as severe.  Moreover, the Veteran reported pain in his back for ten years on and off.  As such, the examiner based his opinion on an inaccurate factual basis.  Furthermore, if the Veteran's back disability is "age-related," his age at separation should be addressed.  Service connection can be temporal in nature and need not be "caused" by service.  Therefore, an additional VA examination and opinion must be provided to determine the nature and etiology of the Veteran's back condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that, when VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes).

B.  Hypertension

The Veteran's service treatment records show that in October 1981, his blood pressure was found to be elevated and was thus tracked.  On October 13, 1981, the Veteran's blood pressure was 131/100.  A subsequent five-day blood pressure test showed blood pressure readings that were primarily within normal limits.

During the February 2013 VA examination, the Veteran was diagnosed with hypertension.  The Veteran claimed service connection based on one high blood pressure reading during service.  The examiner stated the Veteran did not begin taking blood pressure medication until 1994, 18 years after service.  The examiner concluded the Veteran's essential hypertension was not caused by or a result of one elevated blood pressure reading noted in service.  Additionally, the examiner stated there is a significant silent interval between the Veteran's separation from service and his initiation of treatment for essential hypertension.  He noted the Veteran's hypertension is a stand-alone entity, neither due to nor aggravated by his service.

The Board notes the examiner's conclusion was partially inaccurate, as he stated the Veteran did not obtain a diagnosis until "18 years after separation."  A review of the record shows the Veteran sought treatment in 1994, approximately 10 years after separation from service.

Further, a September 2013 statement was received in which the Veteran indicated that his hypertension, among other conditions, is related to Agent Orange exposure during service in Vietnam.  An opinion regarding this contention has not been obtained by VA.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Therefore, the Board finds an additional examination and opinion is required to determine if the elevated blood pressure reading from October 1981 was the onset of the Veteran's hypertension.  Additionally, an opinion is needed to determine if the Veteran's hypertension is related to his conceded herbicide exposure during service in the Republic of Vietnam.

C.  Peripheral Neuropathy of Bilateral Lower Extremities

The Veteran also contends that he suffers from peripheral neuropathy of both lower extremities as a result of his service-connected diabetes.  Alternatively, he indicated that his herbicide exposure during service led to his peripheral neuropathy.

In the March 2012 statement, the Veteran indicated he had frequent periods of time that he was barely able to walk because of the pain in both his legs, which was a daily occurrence.  He noted he receives treatment for this condition from Dr. Morgan Bunch, III, his primary care physician.  He reported he had received treatment for approximately five years at that time.

In the September 2013 statement, the Veteran indicated his neuropathy may be related to Agent Orange exposure.  He stated the NAS concluded in its report "Veterans and Agent Orange: Update 1996," that there is evidence to suggest that neuropathy may be associated with herbicide exposure.  He noted he suffers from numbness, tingling or prickling pain in his toes and lower legs, as well as burning, throbbing and shooting pain that worsens at night.  Other lower extremity symptoms include muscle weakness and extreme sensitivity to touch.

The Board notes the February 2013 examiner indicated that the Veteran did not have a diagnosis of diabetic neuropathy of his lower extremities.  An additional VA examination and opinion must be obtained to determine if the Veteran has a current peripheral neuropathy diagnosis and, if so, whether the condition is related to his service-connected diabetes mellitus or Agent Orange exposure.

D.  Right Wrist

The July 2013 rating decision granted service connection for the Veteran's right wrist disability and assigned an initial noncompensable (zero percent) rating.  In his September 2013 NOD, he included this issue.  The Veteran indicated he was disagreeing with the evaluation of the disability and seeking a 10 percent rating.  At the time of the June 2015 SOC, the RO also issued another rating decision increasing the initial rating for the right wrist disability to 10 percent.  In doing so, the RO determined that this was a full grant of the benefits sought because the Veteran specifically sought that rating.

The Board does not find that the Veteran's appeal as to the right wrist disability rating was sufficiently withdrawn by the above sequence of events.  It was not a statement that was explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the Veteran.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  While the Veteran contended a 10 percent rating was warranted, he did not include a conditional withdrawal in the NOD.  A veteran may believe one rating level is warranted but also believe that an even higher level may be warranted.  Furthermore, just one month later in his August 2015 substantive appeal, the Veteran listed the right wrist rating and made an argument regarding that claim.  This indicates that he was still pursuing the appeal and did not consider it withdrawn.  That is, "other contemporaneous circumstances" of the case do not show a withdrawal.  See Warren, 28 Vet. App. at 218-19 (distinguishing Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996)).

Thus, jurisdiction of the claim has been conferred on the Board and the next step is for the RO to issue a SOC for that issue, too.  See Manlincon v. West, 12 Vet. App. 238(1999).  As such, the Board must remand the issue for issuance of the SOC.  See 38 C.F.R. § 19.9(c). 

E.  Records

On remand, a request should be made for any relevant outstanding records of treatment, including from Dr. Morgan Bunch III, the Veteran's primary care physician.  In light of the Board's remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding the issue of entitlement to an initial rating in excess of 10 percent for status post right wrist ganglionectomy with scar and residual weakness.  The issue is to be certified to the Board only if a timely substantive appeal is received.

2.  Obtain VA treatment records dated since December 2014 and associate them with the claims file.

3.  Obtain all identified private medical reports, not already of record, including from Dr. Morgan Bunch, III, referenced by the Veteran.  For any private medical reports identified, to include records from Dr. Bunch, request from the Veteran any authorization needed to obtain such records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

4.  After securing the additional records, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of the back disability.  The claims file must be made available to the examiner for review. 

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the back disability had its onset during, or is otherwise related to, active service.

The examiner should specifically comment on the ongoing, documented in-service treatment for his back from 1972 through his separation in 1984.  He or she should also specifically comment on the May 1982 record which documents pain in the back, on and off for ten years.  If the disability is based on the progress of age, consideration should be given to the Veteran's age at separation from service.

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider and discuss the Veteran's lay statements concerning his onset, including from March 2012 and September 2013.

The examination reports must include a complete rationale for all opinions expressed. 

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his current hypertension.  The entire record must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current hypertension had its onset during, or is otherwise related to, service, to include the October 1981 elevated blood pressure reading.

The opinion must include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure (e.g. Agent Orange) and hypertension.

The examiner must consider the Veteran's lay statements in this regard, including from March 2012 and September 2013.

The examination reports must include a complete rationale for all opinions expressed. 

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy disorder of the lower extremities.

The VA examiner should review the claims file, including any updated VA and private treatment records obtained, and determine whether the Veteran has any current peripheral neuropathy disorder of the lower extremities.

If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed peripheral neuropathy disorder is etiologically related to the Veteran's service-connected diabetes mellitus or his herbicide exposure (e.g. Agent Orange).

The examiner must consider the Veteran's lay statements in this regard, to include from March 2012 and September 2013.

The examination reports must include a complete rationale for all opinions expressed. 

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

